


7
        




        
April 12, 2013




Lisa Colleran
LifeCell Corporation
95 Corporate Drive
Bridgewater, NJ 08807
RE:    Separation and Release Agreement
Dear Ms. Colleran:


This letter ("Release Agreement") will confirm the terms of your separation from
LifeCell Corporation (the "Company"), an affiliate of Chiron Guernsey Holdings
L.P. Inc. (the “Partnership”).
Termination of Employment
1.Your last day of employment with the Company as President and Chief Executive
Officer of the Company shall be April 12, 2013 (the “Separation Date”). As of
the Separation Date, you will no longer be an employee, officer or director of
the Company or any of its parents, subsidiaries or affiliates, and you hereby
resign, effective immediately, from all such positions that you hold with
respect to the Company or any of its parents, subsidiaries or affiliates.
Separation Payment and Benefits
2.Regardless of whether or not you sign this Release Agreement, and provided
that you do not engage in any conduct constituting Cause under the Amended and
Restated Employment Agreement between you and the Company, dated November 4,
2011 (the “Employment Agreement”), a copy of which is attached here to as
Exhibit A, you will be paid (i) your base salary earned through the Separation
Date but not yet paid, (ii) any Annual Bonus (as defined in your Employment
Agreement) that was determined, but not yet paid, prior to the Separation Date,
and (iii) an amount, within 60 days following submission by you to the Company
of appropriate documentation, equal to any and all reasonable and necessary
unreimbursed business expenses incurred prior to the Separation Date in
accordance with the Company's policies and procedures, including reimbursement
for (x) tax preparation fees previously submitted to the Company of
approximately $5,000.00 and (y) legal fees incurred in connection with your
counsel's review of the Partnership's Executive Equity Incentive Plan prior to
the Separation Date, in an amount not to exceed $13,600.00; provided that claims
for such reimbursements (accompanied by supporting documentation) are submitted
to the Company within 90 days following the Separation Date. In addition, except
as otherwise provided in Paragraphs 13 and 14, you will be paid/or provided any
amounts or benefits that are vested amounts or benefits or that you are
otherwise entitled to receive under any plan, program, policy or practice (with
the exception of those, if any, relating to severance) on your Separation Date,
in accordance with such plan, program, policy, or practice and your rights with
respect to any equity securities of the Partnership will continue to be governed
by the terms of the Chiron Guernsey Holdings L.P. Inc. Amended and Restated
Limited Partnership Agreement, dated as of November 4, 2011, and any relevant
documentation relating to such equity securities. Further, as described in
Paragraph 3(b), you will be offered the opportunity to receive continuation
coverage in the




--------------------------------------------------------------------------------




Company's medical plan pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) following the Separation
Date. Continuation coverage shall in all respects be subject to the
requirements, conditions and limitations of COBRA and of the Company's medical
plan, which may be amended from time to time.


3.You will be entitled to the benefits outlined below, provided that: (i) this
Release Agreement becomes effective (pursuant to Paragraph 12 below); (ii) you
comply with the terms and conditions of this Release Agreement; and (iii) you
continue to comply with your existing Confidentiality, Assignment of
Contributions and Inventions, Non-Competition, and Non-Solicitation Agreement (a
copy of which is attached hereto as Exhibit B (the “Covenants Agreement”)). All
of the benefits outlined below are subject to compliance with Section 409A of
the Internal Revenue Code of 1986 (pursuant to Section 5.18 of your Employment
Agreement).


(a)The Company agrees to pay you severance in an amount equal to $2,300,000 (the
“Severance Payment”); and


(b)If you timely elect COBRA coverage and (1) provided that you continue to make
contributions to such coverage equal to your contribution in effect immediately
prior to your Separation Date, the Company agrees to pay the remaining portion
of your healthcare continuation payments under COBRA for a twelve (12)-month
period following your Separation Date and (2) provided that your COBRA coverage
remains in effect during the period commencing on the twelve (12)-month
anniversary and ending on the eighteen (18)-month anniversary of your Separation
Date, the Company will absorb the entire cost of your health care continuation
coverage under COBRA. In the event that you become eligible to obtain healthcare
coverage from a new employer, the Company's obligation to pay its portion or
all, as applicable, of your healthcare continuation payments shall cease. You
understand and acknowledge that you are obligated to inform the Company (or its
successor) if you become eligible to obtain healthcare coverage from a new
employer before the eighteen (18)-month anniversary of your Separation Date.
The Severance Payment shall be payable in a lump sum on the next regular paydate
60 days after your Separation Date; provided, that if such 60 day period begins
in one calendar year and ends in a second calendar year, then the Severance
Payment shall not be paid or commence, as applicable, until the second of such
two calendar years (regardless of whether you deliver this Release Agreement in
the first calendar year or in the second calendar year).
4.Aside from the payments and benefits expressly set forth in Paragraphs 2 and 3
above, you shall not receive any other payments or compensation from the
Company. Further, except as set forth above with respect to your rights under
COBRA, as of the Separation Date, you shall not be eligible to participate or
continue to participate in any employee benefit plans or compensation
arrangements of the Company or any of the other Releasees (as defined below) or
otherwise be entitled to any payment, perquisite or fringe benefit.
Release
5.You, for yourself and successors, assigns, executors and administrators, now
and forever hereby release and discharge the Company and the Partnership,
together with each of their respective past and present parents, subsidiaries,
and affiliates, together with each of their officers, directors, stockholders,
partners, members, employees, agents, representatives and attorneys, and each of
their subsidiaries, affiliates, estates, predecessors, successors, and assigns
(collectively, the “Releasees”) from any and all rights, claims, charges,
actions, causes of action, complaints, sums of money, suits, debts, covenants,
contracts, agreements, promises, obligations, damages, demands or liabilities of
every kind whatsoever, in law or in equity, whether known or unknown, suspected
or unsuspected (collectively, "Claims") which you or your executors,
administrators, successors or assigns ever had, now have or may




--------------------------------------------------------------------------------




hereafter claim to have by reason of any matter, cause or thing whatsoever: (i)
arising from the beginning of time up to the date you sign this Release
Agreement including, but not limited to, (a) any such Claims relating in any way
to your employment relationship with the Company or any of the Releasees, or (b)
any such Claims arising under any federal, local or state statute or regulation,
including, without limitation, the Age Discrimination in Employment Act of 1967,
the Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Employee Retirement Income Security
Act of 1974, the Sarbanes-Oxley Act of 2002, the Family Medical Leave Act of
1993, the New Jersey Family Leave Act, the New Jersey Law Against
Discrimination, the New Jersey Workers' Compensation Law, the New Jersey State
Wage Payment Law, the New Jersey Conscientious Employee Protection Act, the New
Jersey Worker Freedom from Employer Intimidation Act, and/or any other
applicable local or state law, each as amended; (ii) relating to the termination
of your employment relationship with the Company or any of the Releasees; (iii)
arising under or relating to the Employment Agreement, including, but not
limited to, the right to receive any payments from the Company under Section
4.02(c) of the Employment Agreement with respect to the cost of COBRA
continuation coverage; (iv) relating to wrongful employment termination; or (v)
arising under or relating to any policy, agreement, understanding or promise,
written or oral, formal or informal, between the Company and any of the
Releasees and you; provided, however, that notwithstanding the foregoing,
nothing contained in this Paragraph 5 shall in any way release or discharge: (A)
your rights to indemnification with respect to third-party claims under Section
5.05 of the Employment Agreement; (B) any rights you may have to vested payments
or benefits under Company equity compensation or pension plans; (C) your right
to bring any Claim for breach of this Release Agreement by the Company; or (D)
any Claims you may have that cannot be waived under applicable law
(collectively, the “Excluded Claims”). You acknowledge and agree that, except
with respect to Excluded Claims, the Company and the other Releasees have fully
satisfied any and all obligations whatsoever owed to you arising out of your
employment with the Company or any of the Releasees, and that no further
payments or benefits are owed to you by the Company or any of the Releasees.


6.You understand and agree that, except for the Excluded Claims, you have
knowingly relinquished, waived and forever released any and all rights to any
personal recovery in any action or proceeding that may be commenced on your
behalf arising out of the aforesaid employment relationship or the termination
thereof, including, without limitation, claims for backpay, front pay,
liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys' fees.


7.By signing this Release Agreement, you represent and warrant that you have not
commenced or joined in any Claim against any of the Releasees arising out of or
relating to any of the matters set forth in Paragraph 5 above.
Confidentiality, Restrictive Covenants and Cooperation.
8.Notwithstanding any provision of this Release Agreement to the contrary, you
hereby reaffirm, and agree to comply with, all of your obligations set forth in
the Employment Agreement, including the Covenants Agreement, including, without
limitation, your obligations concerning confidentiality and the return of
Company and customer property (Section 1), non-competition (Section 5),
non-solicitation (Section 5), and non-disparagement (Section 6) and agree that
the obligations and representations set forth therein shall remain in full force
and effect and such paragraphs are incorporated by reference as if restated
herein.


9.Consistent with your continuing obligations following the termination of your
employment with the Company as set forth in Section 1(g) of the Covenants
Agreement, simultaneous with your execution of this Release Agreement, you shall
acknowledge to the Company, in writing and under oath,




--------------------------------------------------------------------------------




in the form attached hereto as Exhibit C, that you have complied with, and will
continue to comply with, for the applicable period set forth therein, all of
your obligations under the Covenants Agreement.


10.Upon reasonable request and subject to your other commitments, you agree that
you will, at the Company's request, use reasonable efforts to cooperate with the
Company in any regulatory or legal matter that involves the Company, or its
then-current or former officers, directors, employees or agents about which you
may have particular knowledge or information. To the maximum extent reasonably
practicable, you may provide such cooperation telephonically. Your cooperation
may include, but not be limited to, the following: (a) appearing for an
interview; (b) answering all questions fully and truthfully: (c) appearing for
depositions and/or at trial related to any claim, action or litigation in which
the Company becomes a party; and (d) meeting with representatives of the Company
to assist in preparation for such depositions and/or trials. In the event that
travel (which travel shall be at a level commensurate with your previous
employment level) or other expenses are incurred by you in connection with such
cooperation or in the event your testimony is required, the reasonable travel
costs and out-of-pocket expenses in connection therewith shall be paid or
promptly reimbursed by the Company. In consideration for the cooperation
services under this Section 10, the Company will pay you for your time at a rate
of $450 per hour.
Consideration and Revocation Period; Voluntary Waiver
11.You acknowledge that you have been provided the opportunity to consult with
an attorney of your choosing about this Release Agreement prior to signing this
Release Agreement. You further represent that you understand and agree that you
are under no obligation to consent to this Release Agreement, and you have
entered into this Release Agreement freely and voluntarily. You fully understand
the terms of this Release Agreement and that by entering into this Release
Agreement you are receiving benefit to which you would not otherwise be
entitled.


12.You further acknowledge and agree to the following: (i) you shall have
twenty-one (21) days from the date of this Release Agreement to consider this
Release Agreement, although you may sign it sooner; (ii) once you sign this
Release Agreement, you shall have seven (7) days from the date of execution to
revoke your consent to this Release Agreement; (iii) any such revocation shall
be made in writing so as to be received by John T. Bibb, Executive Vice
President, General Counsel, Kinetic Concepts, Inc., 12930 I-10 West, San
Antonio, TX 78249, by hand or overnight courier prior to the eighth (8th) day
following your execution of this Release Agreement; and (iv) if no such
revocation occurs, this Release Agreement shall become effective on the eighth
(8th) day following your execution of this Release Agreement. In the event that
you fail to execute and deliver this Release to the Company within the
twenty-one (21) day period referred to in clause (i) above or you revoke your
consent, this Release Agreement shall be null and void, and the Company shall
not be obligated to provide you with the payment and benefits set forth in
Paragraph 3 of this Release Agreement.
Equity Provisions
13.You currently hold 314,497.60 Class A-2 Interests of the Partnership,
previously acquired pursuant to that certain Management Unit Subscription
Agreement dated as of November 7, 2011 (the “Executive Class A-2 Interests”).
You hereby agree to sell to the Partnership and the Partnership hereby agrees to
purchase from you, all of the Executive Class A-2 Interests (314,497.60) at a
purchase price of $5.00 per Class A-2 Interest, for an aggregate purchase price
of $1,572,488.00 (the “Purchase Price”), in full satisfaction of all rights and
obligations of the Partnership with respect to such Executive Class A-2
Interests. The Partnership shall deliver to you the Purchase Price, as soon as
practicable after the day on which this Release Agreement becomes effective
(pursuant to Paragraph 12). The Purchase Price will be payable by wire transfer
in immediately available funds to the account designated by you on Annex 1
hereto.






--------------------------------------------------------------------------------




14.You currently hold 425,000.003 Profits Interest Units that were issued under
the Partnership's Executive Equity Incentive Plan (the “PIU Plan”), and which
have become vested pursuant to the PIU Plan and its related award agreement (the
“Vested PIUs”). Subject to your continued compliance with your Covenants
Agreement, the Partnership agrees that it will exercise its call right with
respect to the Vested PIUs pursuant to Section VI.F. of the PIU Plan during the
applicable repurchase periods (i.e., during the six month period commencing on
the later of (x) the date on which you were no longer employed by the Company
and (y) the six month anniversary of the date such Vested PIUs became so
vested), and subject to the terms and conditions, provided therein. For the
avoidance of doubt, the purchase price for each Vested PIU will be equal to the
Fair Market Value (as defined in the PIU Plan) per Vested PIU at the date of
purchase.
No Admission of Wrongdoing
15.You acknowledge that neither the offer to you of this Release Agreement nor
the payment and benefits set forth herein are intended to, or shall be construed
as, an admission of liability or of any improper conduct on the part of the
Company or any other Releasee.
Governing Law; Dispute Resolution
16.This Release Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New Jersey, without reference to its
choice of law rules. The parties hereby acknowledge that the provisions
concerning dispute resolution set forth in Section 5.12 of the Employment
Agreement shall apply and are hereby incorporated by reference herein.


17.No waiver by either party of any breach by the other party of any condition
or provision of this Release Agreement to be performed by such other party shall
be deemed a waiver of any other provision or condition at the time or at any
prior or subsequent time. This Release Agreement and the provisions contained in
it shall not be construed or interpreted for or against either party because
that party drafted or caused that party's legal representative to draft any of
its provisions.
Enforceability
18.In the event that any one or more of the provisions of this Release Agreement
are held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder hereof will not in any way be affected or
impaired thereby and any such provisions will be enforced to the fullest extent
permitted by law.
Successors and Assigns
19.This Release Agreement shall inure to the benefit of and be binding upon the
Company and any successor organization which shall succeed to the Company by
merger or consolidation or operation of law, or by acquisition of assets of the
Company.
Entire Agreement
20.The terms described in this Release Agreement set forth the entire agreement
and understanding of the parties and supersede all prior agreements,
arrangements and understandings, written or oral, between the parties, except
for certain provisions of the Covenants Agreement, as specifically provided in
Paragraphs 8 and 9 above as well as Sections 5.03 and 5.12 of the Employment
Agreement. You acknowledge and agree that you are not relying on any
representations or promises by the Company or any other Company Releasees, other
than those set forth herein, with regard to the subject matter, basis or effect
of this Release Agreement or otherwise. This Release Agreement may not




--------------------------------------------------------------------------------




be altered or modified other than in a writing signed by you and an authorized
representative of the Company.


[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Lisa Colleran, a duly authorized representative of the
Company, and solely for purposes of Section 13 and 14 of this Release Agreement,
the Partnership, have executed this Release Agreement on the dates set forth
below.




LIFECELL CORPORATION    




By:    /s/ John T. Bibb        
John T. Bibb


Date: April 12, 2013






--------------------------------------------------------------------------------






Agreed to and Accepted
(Solely for purposes of Sections 13 and 14):


CHIRON GUERNSEY HOLDINGS L.P. INC.


By: Chiron Holdings GP, Inc., its General Partner




By:    /s/ William J. Gumina        
Name: William J. Gumina
Title: Director










--------------------------------------------------------------------------------




    
Agreed to and Accepted By:


/s/ Lisa Colleran        
Lisa Colleran


Date: April 30, 2013












